DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 of currently pending Application No. 17/313,439 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,696,429 in view of Constien.  Although not recited by U.S. Patent No. 9,696,429, Constien teaches controlling the transition of a tracking device from a first mode of operation to a second mode of operation in response to a determination that a travel event was not sensed within a predetermined period of time in the first mode of operation (see at least Figure 2, item 220→210 | [0055] note the device (102) remains in the motion sensor state and transitions from (exits) the motion sensor state (220) when (1) the device (102) is not moving and a motion timeout has occurred (transition to idle state (210)) | [0043] note the idle state (210) is a state in which all or substantially all of the components in the device (102) are powered down or idle (e.g., idle or sleep state/mode) | [0027] note tracking device (100)); and maintaining the tracking device in the first mode in response to determining that the travel event was sensed within the predetermined period of time (see at least [0055] note the device (102) remains in this state and transitions from (exits) the motion sensor state (220) when (2) the device is moving (transition to GPS FIX state 230) | [0045]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Constien into U.S. Patent No. 9,696,429 to allow U.S. Patent No. 9,696,429’s tracking device to transition modes in an organized fashion and not continuously have to monitor a situation for prolonged periods of time, thus improving battery life.  Also note the other obvious variants in the dependent claims (this is not an exhaustive list) (e.g., see claim 23 of Application No. 17/313,439 and claim 10 of U.S. Patent No. 9,696,429, etc.).
Claims 21-40 of currently pending Application No. 17/313,439 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,061,033 in view of Constien.  Although not explicitly recited by U.S. Patent No. 10,061,033, Constien teaches controlling the transition of a tracking device from a first mode of operation to a second mode of operation in response to a determination that a travel event was not sensed within a predetermined period of time in the first mode of operation (see at least Figure 2, item 220→210 | [0055] note the device (102) remains in the motion sensor state and transitions from (exits) the motion sensor state (220) when (1) the device (102) is not moving and a motion timeout has occurred (transition to idle state (210)) | [0043] note the idle state (210) is a state in which all or substantially all of the components in the device (102) are powered down or idle (e.g., idle or sleep state/mode) | [0027] note tracking device (100)); and maintaining the tracking device in the first mode in response to determining that the travel event was sensed within the predetermined period of time (see at least [0055] note the device (102) remains in this state and transitions from (exits) the motion sensor state (220) when (2) the device is moving (transition to GPS FIX state 230) | [0045]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Constien into U.S. Patent No. 10,061,033 to allow U.S. Patent No. 10,061,033’s tracking device to transition modes in an organized fashion and not continuously have to monitor a situation for prolonged periods of time, thus improving battery life.  Also note claim 13 of U.S. Patent No. 10,061,033 and the other obvious variants in the dependent claims (this is not an exhaustive list) (e.g., see claim 23 of Application No. 17/313,439 and claim 14 of U.S. Patent No. 10,061,033, etc.).
Claims 21-40 of currently pending Application No. 17/313,439 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,782,416.  Note that Constien, as outlined above, teaches maintaining the tracking device in the first mode in response to determining that the travel event was sensed within the predetermined period of time (see at least [0055] note the device (102) remains in this state and transitions from (exits) the motion sensor state (220) when (2) the device is moving (transition to GPS FIX state 230) | [0045]).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Application No. 17/313,439 are obvious variants of the claims of U.S. Patent No. 10,782,416 (e.g., see claim 21 of Application No. 17/313,439 and claims 1, 3, 5 and 12 of U.S. Patent No. 10,782,416, claim 23 of Application No. 17/313,439 and claim 8 of U.S. Patent No. 10,782,416, etc.).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 22, 24-26, 28, 29, 31, 32, 34-36 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robinson (WO 2008/020223 A1) in view of Constien (US 2010/0233989 A1).
Regarding claim 21, Robinson discloses a tracking device (see at least the abstract | Figures 1-3 | page 9, lines 2-4 | page 9, lines 13-19), comprising: 
a transmitter (see at least Figure 2, item 34 | page 12, lines 25-31); 
a controller communicatively connected to the transmitter and configured to determine a travel event associated with the tracking device (see at least Figure 2, items 28 and 34 | page 13, lines 1-3, note the secondary processing means (26) conditionally activates the transmitter (34) upon output of at least one of the primary (2) and secondary sensors (10)); and 
a set of independent sensors, at least one sensor of the independent sensors being configured to sense one or more conditions and output a signal associated with a transition of the tracking device between a first mode of operation and a second mode of operation (see at least Figures 1-2, items 2 and 4 | page 9, lines 21-31, note the primary (2, 4, 6, 8) and secondary sensors (10, 12, 14) | page 10, lines 5-19, note the idle state corresponds to the second mode of operation, and the non-idle state(s) correspond to the first mode of operation, wherein transition out of the second mode of operation can be caused by a trigger from any of the primary sensors (2, 4, 6, 8)), 
wherein the controller is configured to control the transition of the tracking device from the first mode of operation to the second mode of operation and from the second mode of operation to the first mode of operation (see at least page 13, lines 13-22, note the secondary processing means (26) can turn off all but the primary sensors (2, 4, 6, 8) which transitions the device into the idle state or the second mode of operation | page 10, line 5-19, note the primary processing means (16) controls transition from the idle state or the second mode of operation to the non-idle state(s)), 
wherein the controller is configured to maintain the tracking device in the first mode of operation (see at least page 13, lines 13-22, note the secondary processing means (26) may maintain the first mode of operation or the non-idle state(s) to monitor the situation using some or all of the available sensors),
wherein when the tracking device is in the first mode of operation the controller is configured to cause the transmitter to transmit, at a time interval, information associated with the one or more conditions sensed by the at least one sensor (see at least page 13, lines 1-22, note that while in the non-idle state the secondary processing means (26) activates the GSM/GPRS modem to transmit sensor data to the server (40) | page 14, lines 18-22, note location reports can be transmitted to the server (40) every half-hour or every minute), and 
wherein when the tracking device is in the second mode of operation the controller is configured to cause the tracking device to operate at a lower level of power consumption than when the tracking device is in the first mode of operation (see at least page 10, lines 5-19).
However, Robinson does not specifically disclose controlling the transition of the tracking device from the first mode of operation to the second mode of operation in response to a determination that the travel event was not sensed within a predetermined period of time in the first mode of operation; and wherein the controller is configured to maintain the tracking device in the first mode in response to determining that the travel event was sensed within the predetermined period of time.
It is known to switch between modes of a tracking device in different ways.  For example, Constien teaches controlling the transition of a tracking device from a first mode of operation to a second mode of operation in response to a determination that a travel event was not sensed within a predetermined period of time in the first mode of operation (see at least Figure 2, item 220→210 | [0055] note the device (102) remains in the motion sensor state and transitions from (exits) the motion sensor state (220) when (1) the device (102) is not moving and a motion timeout has occurred (transition to idle state (210)) | [0043] note the idle state (210) is a state in which all or substantially all of the components in the device (102) are powered down or idle (e.g., idle or sleep state/mode) | [0027] note tracking device (100)); and wherein the controller is configured to maintain the tracking device in the first mode in response to determining that the travel event was sensed within the predetermined period of time (see at least [0055] note the device (102) remains in this state and transitions from (exits) the motion sensor state (220) when (2) the device is moving (transition to GPS FIX state 230) | [0045]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Constien into Robinson.  While one of ordinary skill in the art recognizes that Robinson’s tracking device returns to the second mode of operation at some point in time (see page 13, lines 13-22 of Robinson), Constien would allow Robinson’s tracking device to transition in an organized fashion and not continuously have to monitor the situation for prolonged periods of time, thus improving battery life.  In addition, this allows Robinson’s tracking device to monitor the situation (see page 13, lines 16-22 of Robinson) using all its available sensors, such as Robinson’s GPS device (see Figure 1, item 12).
Regarding claim 22, Robinson in view of Constien, as addressed above, teach wherein the determination that the travel event was not sensed includes detecting a signal from a timer indicating expiry of a predetermined period of time (see at least page 14, lines 18-22 of Robinson, note the time corresponds to half hour and/or a minute | [0055] of Constien, note the device is not moving and a motion timeout has occurred | [0050] of Constien).
Regarding claim 24, Robinson in view of Constien further disclose a light sensor configured to generate a signal based on a movement of the tracking device from an indoor location to an outdoor location, wherein the controller is configured to detect the travel event based on the signal (see at least Figure 1, item 8 of Robinson | page 9, lines 21-25 of Robinson | page 10, lines 10-16 of Robinson, note the light sensor of the tracking device, which can be on a painting, produces a trigger when a level of illumination indicating a move into daylight is detected | page 14, lines 1-22 of Robinson, note that as the painting is moved between exhibitions, the light sensor can produce a trigger indicating a problem with transport based on lighting changes). 
Regarding claim 25, Robinson in view of Constien further teach a temperature sensor configured to generate a signal based on a change in temperature associated with the tracking device, wherein the controller is configured to detect the travel event based on the signal (see at least Figure 1, item 4 of Robinson | page 9, line 24 of Robinson | page 10, lines 10-16 of Robinson, note temperature indicating a move into a different room).  
Regarding claim 26, Robinson in view of Constien, as addressed above, teach wherein the controller is configured to receive signals from the independent sensors during the second mode of operation (see at least page 10, lines 5-19 of Robinson).  
Regarding claim 28, Robinson in view of Constien, as addressed above, teach wherein the controller comprises a first controller and a second controller, the first controller being configured to consume less power than the second controller during operation (see at least Figure 2, items 16 and 28 of Robinson | page 9, lines 31-32 of Robinson | page 12, lines 22-23 of Robinson).
Regarding claim 29, Robinson in view of Constien further teach wherein the independent sensors include a location sensor and the second controller is configured to operate the location sensor and the transmitter (see at least Figures 1-2, items 12 and 34 of Robinson | page 9, lines 28-29 of Robinson | page 13, lines 1-3 of Robinson | page 13, lines 13-22 of Robinson, note the secondary processing means (26) can turn off the secondary sensors (12, 14), and monitor the situation using some or all the available sensors (2, 4, 6, 8, 10, 12, 14) | page 14, lines 18-22 of Robinson).  
Regarding claim 31, Robinson discloses a method of operating a tracking device (see at least the abstract | Figures 1-3 | page 9, lines 2-4 | page 9, lines 13-19), comprising: 
determining a travel event associated with the tracking device (see at least Figure 2, items 28 and 34 | page 13, lines 1-3, note the secondary processing means (26) conditionally activates the transmitter (34) upon output of at least one of the primary (2) and secondary sensors (10)); 
receiving, from at least one sensor associated with the tracking device, one or more signals representing one or more conditions associated with a transition of the tracking device between a first mode of operation and a second mode of operation (see at least Figures 1-2, items 2 and 4 | page 9, lines 21-31, note the primary (2, 4, 6, 8) and secondary sensors (10, 12, 14) | page 10, lines 5-19, note the idle state corresponds to the second mode of operation, and the non-idle state(s) correspond to the first mode of operation, wherein transition out of the second mode of operation can be caused by a trigger from any of the primary sensors (2, 4, 6, 8)); 
controlling the transition of the tracking device from the first mode of operation to the second mode of operation (see at least page 13, lines 13-22, note the secondary processing means (26) can turn off all but the primary sensors (2, 4, 6, 8) which transitions the device into the idle state or the second mode of operation | page 10, line 5-19, note the primary processing means (16) controls transition from the idle state or the second mode of operation to the non-idle state(s));
maintaining the tracking device in the first mode of operation (see at least page 13, lines 13-22, note the secondary processing means (26) may maintain the first mode of operation or the non-idle state(s) to monitor the situation using some or all of the available sensors),
transmitting, at a time interval, information associated with the one or more conditions sensed by the at least one sensor to a monitoring station, when the tracking device is in the first mode of operation (see at least page 13, lines 1-22, note that while in the non-idle state the secondary processing means (26) activates the GSM/GPRS modem to transmit sensor data to the server (40) | page 14, lines 18-22, note location reports can be transmitted to the server (40) every half-hour or every minute); and 
operating at a lower level of power consumption in the second mode of operation relative to a level of power consumption in the first mode of operation (see at least page 10, lines 5-19).
However, Robinson does not specifically disclose controlling the transition of the tracking device from the first mode of operation to the second mode of operation in response to a determination that the travel event was not sensed within a predetermined period of time in the first mode of operation; and maintaining the tracking device in the first mode in response to determining that the travel event was sensed within the predetermined period of time.
It is known to switch between modes of a tracking device in different ways.  For example, Constien teaches controlling the transition of a tracking device from a first mode of operation to a second mode of operation in response to a determination that a travel event was not sensed within a predetermined period of time in the first mode of operation (see at least Figure 2, item 220→210 | [0055] note the device (102) remains in the motion sensor state and transitions from (exits) the motion sensor state (220) when (1) the device (102) is not moving and a motion timeout has occurred (transition to idle state (210)) | [0043] note the idle state (210) is a state in which all or substantially all of the components in the device (102) are powered down or idle (e.g., idle or sleep state/mode) | [0027] note tracking device (100)); and maintaining the tracking device in the first mode in response to determining that the travel event was sensed within the predetermined period of time (see at least [0055] note the device (102) remains in this state and transitions from (exits) the motion sensor state (220) when (2) the device is moving (transition to GPS FIX state 230) | [0045]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Constien into Robinson.  While one of ordinary skill in the art recognizes that Robinson’s tracking device returns to the second mode of operation at some point in time (see page 13, lines 13-22 of Robinson), Constien would allow Robinson’s tracking device to transition in an organized fashion and not continuously have to monitor the situation for prolonged periods of time, thus improving battery life.  In addition, this allows Robinson’s tracking device to monitor the situation (see page 13, lines 16-22 of Robinson) using all its available sensors, such as Robinson’s GPS device (see Figure 1, item 12).
Regarding claim 32, Robinson in view of Constien, as addressed above, teach wherein the determination that the travel event was not sensed includes detecting a signal from a timer indicating expiry of a predetermined period of time (see at least page 14, lines 18-22 of Robinson, note the time corresponds to half hour and/or a minute | [0055] of Constien, note the device is not moving and a motion timeout has occurred | [0050] of Constien).
Regarding claim 34, Robinson in view of Constien, as addressed above, teach wherein determining the travel event includes detecting a motion of the tracking device based on a signal generated by a light sensor associated with the tracking device (see at least Figure 1, item 8 of Robinson | page 9, line 25 of Robinson | page 10, lines 10-16 of Robinson, note a level of illumination can indicate a move into daylight).  
Regarding claim 35, Robinson in view of Constien, as addressed above, teach wherein determining the travel event includes detecting a change in temperature associated with the tracking device based on a signal generated by a temperature sensor associated with the tracking device (see at least Figure 1, item 4 of Robinson | page 9, line 24 of Robinson | page 10, lines 10-16 of Robinson, note temperature indicating a move into a different room).  
Regarding claim 36, Robinson in view of Constien, as addressed above, teach further including receiving, by a controller, the one or more signals during the second mode of operation (see at least page 10, lines 5-19 of Robinson).  
Regarding claim 40, Robinson discloses a non-transitory computer-readable storage medium structured to store instructions executable by a processor in a tracking device (see at least the abstract | Figures 1-3 | page 9, lines 2-4 | page 9, lines 13-19 | page 10, line 31 – page 10, line 2, note processor, memory and software), the instructions, when executed cause the processor to: 
determining a travel event associated with the tracking device (see at least Figure 2, items 28 and 34 | page 13, lines 1-3, note the secondary processing means (26) conditionally activates the transmitter (34) upon output of at least one of the primary (2) and secondary sensors (10)); 
receiving, from at least one sensor associated with the tracking device, one or more signals representing one or more conditions associated with a transition of the tracking device between a first mode of operation and a second mode of operation (see at least Figures 1-2, items 2 and 4 | page 9, lines 21-31, note the primary (2, 4, 6, 8) and secondary sensors (10, 12, 14) | page 10, lines 5-19, note the idle state corresponds to the second mode of operation, and the non-idle state(s) correspond to the first mode of operation, wherein transition out of the second mode of operation can be caused by a trigger from any of the primary sensors (2, 4, 6, 8)); 
controlling the transition of the tracking device from the first mode of operation to the second mode of operation (see at least page 13, lines 13-22, note the secondary processing means (26) can turn off all but the primary sensors (2, 4, 6, 8) which transitions the device into the idle state or the second mode of operation | page 10, line 5-19, note the primary processing means (16) controls transition from the idle state or the second mode of operation to the non-idle state(s));
maintaining the tracking device in the first mode of operation (see at least page 13, lines 13-22, note the secondary processing means (26) may maintain the first mode of operation or the non-idle state(s) to monitor the situation using some or all of the available sensors),
transmitting, at a time interval, information associated with the one or more conditions sensed by the at least one sensor to a monitoring station, when the tracking device is in the first mode of operation (see at least page 13, lines 1-22, note that while in the non-idle state the secondary processing means (26) activates the GSM/GPRS modem to transmit sensor data to the server (40) | page 14, lines 18-22, note location reports can be transmitted to the server (40) every half-hour or every minute); and 
operating at a lower level of power consumption relative to a level of power consumption in the first mode of operation, when the tracking device is in the second mode of operation (see at least page 10, lines 5-19).
However, Robinson does not specifically disclose controlling the transition of the tracking device from the first mode of operation to the second mode of operation in response to a determination that the travel event was not sensed within a predetermined period of time in the first mode of operation; and maintaining the tracking device in the first mode in response to determining that the travel event was sensed within the predetermined period of time.
It is known to switch between modes of a tracking device in different ways.  For example, Constien teaches controlling the transition of a tracking device from a first mode of operation to a second mode of operation in response to a determination that a travel event was not sensed within a predetermined period of time in the first mode of operation (see at least Figure 2, item 220→210 | [0055] note the device (102) remains in the motion sensor state and transitions from (exits) the motion sensor state (220) when (1) the device (102) is not moving and a motion timeout has occurred (transition to idle state (210)) | [0043] note the idle state (210) is a state in which all or substantially all of the components in the device (102) are powered down or idle (e.g., idle or sleep state/mode) | [0027] note tracking device (100)); and maintaining the tracking device in the first mode in response to determining that the travel event was sensed within the predetermined period of time (see at least [0055] note the device (102) remains in this state and transitions from (exits) the motion sensor state (220) when (2) the device is moving (transition to GPS FIX state 230) | [0045]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Constien into Robinson.  While one of ordinary skill in the art recognizes that Robinson’s tracking device returns to the second mode of operation at some point in time (see page 13, lines 13-22 of Robinson), Constien would allow Robinson’s tracking device to transition in an organized fashion and not continuously have to monitor the situation for prolonged periods of time, thus improving battery life.  In addition, this allows Robinson’s tracking device to monitor the situation (see page 13, lines 16-22 of Robinson) using all its available sensors, such as Robinson’s GPS device (see Figure 1, item 12).

Claims 23 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robinson (WO 2008/020223 A1) in view of Constien (US 2010/0233989 A1) as applied to claims 21 and 31 above, and in further view of Rabii (US 2012/0147531 A1).
Regarding claim 23, Robinson discloses further including a motion sensor configured to generate a signal based on a motion of the tracking device, wherein the controller is configured to detect the travel event based on the signal (see at least Figure 1, item 6 | page 9, line 24 | page 10, lines 10-16, note a series of sudden jerky movements).  
However, Robinson in view of Constien do not specifically teach an accelerometer.
It is known to detect motion of a tracking device in different ways.  For example, Rabii teaches a tracking device with an accelerometer that generates a signal based on motion (see at least [0017]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Rabii into Robinson in view of Constien.  This provides a known alternative motion sensor that can be used in place of, or in addition to, Robinson in view of Constien’s motion sensor while providing predictable results.
Regarding claim 33, Robinson in view of Constien and Rabii, as addressed above, teach wherein determining the travel event includes detecting a motion of the tracking device based on a signal generated by an accelerometer associated with the tracking device (see at least Figure 1, item 6 of Robinson | page 9, line 24 of Robinson | page 10, lines 10-16 of Robinson, note a series of sudden jerky movements | [0017] of Rabii). 
 
Claims 27 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robinson (WO 2008/020223 A1) in view of Constien (US 2010/0233989 A1) as applied to claims 21 and 31 above, and in further view of Muth (US 2004/0207268 A1).
Regarding claim 27, Robinson in view of Constien do not specifically teach wherein the controller is configured to reduce the sensitivity of at least one of the independent sensors during the second mode of operation.  
It is known to control sensors for various reasons.  For example, Muth teaches a system wherein a controller is configured to reduce the sensitivity of at least one of the independent sensors during the second mode of operation (see at least Figure 1 | [0018] note the motion sensor has reduced sensitivity while the circuit is in a standby state or sleep mode | [0019] note the co-ordinate circuit, which corresponds to the controller, places the motion sensor back into a reduced sensitivity mode when movement is no longer detected, thus effectively placing the circuit and the motion sensor back into the standby state or sleep mode).  
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Muth into Robinson in view of Constien.  This provides ability for Robinson in view of Constien’s primary motion sensor (8) to still be able to detect motion when it is powered down, thus ensuring the trigger is delivered to the controller (see page 4, lines 5-14 of Robinson).
Regarding claim 37, Robinson in view of Constien and Muth, as addressed above, teach further including reducing a sensitivity of the at least one sensor during the second mode of operation (see at least page 4, lines 5-14 of Robinson | Figure 1 of Muth | [0018-0019] of Muth).  

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robinson (WO 2008/020223 A1) in view of Constien (U.S. Pub 2010/0233989) as applied to claim 29 above, and in further view of Parks (US 2008/0184042 A1).
Regarding claim 30, Robinson further discloses wherein the first controller is configured to turn on the second controller and the location sensor in the second mode of operation (see at least page 13, lines 8-11 | page 10, lines 21-32).  
However, Robinson in view of Constien do not specifically teach wherein the first controller is configured to turn on the transmitter in the second mode of operation.
It is known for a plurality of controllers to work in different ways.  For example, Park teaches a power saving system wherein a first controller is configured to turn on a second controller and a transmitter in a second mode of operation (see at least Figures 2-3, items 301, 304 and 309 | [0036] note a module within the low power processor (304) may receive a command for a function, compare the requested function with a database of functions that may further indicate the level of power needed to perform the function, and if the level of power needed is below a certain threshold level, the low power processor (304) may be selected for powering or controlling the peripheral device (309), or conversely, if the level of power needed is above a certain threshold level, the high performance processor (301) may be selected for powering or controlling the peripheral devices (309) | [0028] note network).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Parks into Robinson in view of Constien.  This provides the ability for Robinson in view of Constien’s first controller to turn on another lower power transmitter (e.g., Zigbee or Bluetooth) of the tracking device for transmission of sensor data, thus further reducing power consumption (see page 12, lines 28-31 of Robinson).  

Claims 38 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robinson (WO 2008/020223 A1) in view of Constien (U.S. Pub 2010/0233989) and Rabii (US 2012/0147531 A1) as applied to claim 33 above, and in further view of Parks (US 2008/0184042 A1).
Regarding claim 38, Robinson further discloses transmitting the information associated with the condition using a first controller (see at least page 13, lines 13-22).
However, Robinson in view of Constien and Rabii do not specifically teach turning off the first controller using a second controller during the second mode of operation.
It is known for a plurality of controllers to work in different ways.  For example, Park teaches a power saving system that turns off a first controller using a second controller during a second mode of operation (see at least Figures 2-3, items 301 and 304 | [0036] note a module within the low power processor (304) may receive a command for a function, compare the requested function with a database of functions that may further indicate the level of power needed to perform the function, and if the level of power needed is below a certain threshold level, the low power processor (304) may be selected for powering or controlling a peripheral device, or conversely, if the level of power needed is above a certain threshold level, the high performance processor (301) may be selected for powering or controlling a peripheral device).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Parks into Robinson in view of Constien and Rabii.  This provides the ability for Robinson in view of Constien and Rabii’s second controller to turn off the first controller since the sensors have only low power requirements, thus further reducing energy consumption (see page 10, lines 5-8 of Robinson | [0031-0032] of Parks).  
Regarding claim 39, Robinson in view of Constien, Rabii and Parks, as addressed above, teach further including, periodically turning on the first controller using the second controller during the second mode of operation (see at least page 14, lines 18-22 of Robinson, note the first controller, which controls the GSM/GPRS transmitter, periodically transmits location reports | [0036] of Parks, note the low power processor/second controller controls activation of the high power processor/first controller).  

 Response to Arguments
Applicant's arguments filed July 25, 2022, have been fully considered but they are not persuasive. Applicant states “Constien does not teach or suggest ‘maintain[ing] the tracking device in the first mode in response to determining that the travel event was sensed within the predetermined period of time,’ as recited in amended claim 21.  Rather, at best, Constien teaches transitioning the device from the ‘motion sensor state’ (alleged by the Office to correspond to the claimed first mode of operation) to a ‘GPS FIX state’ when ‘the device is moving’—it does not ‘maintain’ the device in the motion sensor state.” (see pages 9-10)
In response, it is also noted that Applicant’s tracking device, like Robinson and Constien, operates “in at least two modes to reduce power consumption and extend the operable time of the wireless tracking device” (see [0015] in US 2021/0255334 A1).  In addition, Office action dated May 25, 2022, did not equate Constien’s motion sensor state to only specifically correspond to the first mode of operation.  With respect to Constien, page 19 of the Office action “illustrates that the tracking device can return to the second (low power) mode of operation or idle state, like Robinson’s idle state, if the device is not moving and a motion timeout occurs…If motion is detected in both cases, both tracking devices transition from the second (low power) mode of operation, or idle state, to the first (higher power) mode of operation or non-idle state.”  In other words, the Office action equates both of Robinson and Constien’s second (low power) mode of operation to correspond to the idle state, and both of Robinson and Constien’s first (higher power) mode of operation to correspond to the non-idle state(s).  Although Constien transitions to the “GPS Fix state”, it is a non-idle state that operates with a higher level of power consumption than when the tracking device is in the second (low power) mode of operation or idle state (see [0043-0045] of Constien).  Moreover, Constien clearly teaches that the first (higher power) mode of operation is maintained if movement is detected within the predetermined period of time as tracked by the timer (see [0054-0055] of Constien).  Applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687